      CASE 0:19-cv-02367-MJD-KMM Document 35 Filed 08/18/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNUM LIFE INSURANCE
COMPANY OF AMERICA

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Civil File No. 19-2367 (MJD/KMM)

MATTHEW LYNN JANSEN,
BRADLEY JANSEN, and E.J.,

                   Defendants.

Lauren Hoglund, Terrance J. Wagener, and Christopher J Haugen, Messerli &
Kramer P.A., Counsel for Plaintiff.

No appearance by Defendants.



I.     INTRODUCTION

       This matter is before the Court on Plaintiff Unum Life Insurance’s Motion

for Default Judgment against Matthew Lynn Jansen. [Docket No. 25]

II.    BACKGROUND

       A.    Factual Background

       Decedent Mary Jo Jansen, as an employee of PDG, P.A. held $84,000 in

Basic Life Insurance, $84,000 in Basic Accidental Death and Dismemberment

                                        1
     CASE 0:19-cv-02367-MJD-KMM Document 35 Filed 08/18/20 Page 2 of 5




Insurance, and $20,000 in Supplemental Life Insurance with Plaintiff Unum Life

Insurance (“Unum”), a Maine Corporation. ([Docket No. 1] Compl. ¶¶ 2, 7-8.)

Decedent died on February 8, 2019. (Id. ¶ 11.) Defendant Matthew Lynn Jansen,

spouse of Decedent, is currently incarcerated at the Anoka County Jail;

Defendant Bradley Jansen, son of Decedent, resides in Lino Lakes, Minnesota;

and Defendant E.J. is a minor and daughter of Decedent. (Id. ¶¶ 3-5.) Decedent

identified Matthew as the 100% primary beneficiary and Bradley and E.J. as

contingent beneficiaries for 50% each. (Id. ¶ 10.)

      Matthew was charged with the murder of Decedent, and Defendants have

made competing claims to the life insurance benefits. (Compl. ¶¶ 12-13.) Unum

stands ready to pay the appropriate beneficiaries, however, the adverse claims to

Decedent’s life insurance benefits have caused Unum to refrain from making

payment under threat of multiple legal actions and liabilities. (Id. ¶¶ 14-15.)

      B.    Procedural History

      Plaintiff filed an Interpleader Complaint against Defendants E.J., Bradley

Jansen, and Matthew Jansen in this Court on August 27, 2019. [Docket No. 1].

      The Summons and Complaint were served on Defendant Matthew Jansen

on September 23, 2019. [Docket No. 6] Defendant Matthew Jansen failed to

respond, and the time to answer or otherwise respond has passed. On January
                                         2
     CASE 0:19-cv-02367-MJD-KMM Document 35 Filed 08/18/20 Page 3 of 5




10, 2020, Plaintiff submitted an application for entry of default as to Matthew

Jansen, and on January 14, 2020, the Clerk entered default for Matthew Jansen

and an amended entry of default on January 16, 2020. [Docket Nos. 12, 14, 15].

      The Summons and Complaint have yet to be served on Defendant Bradley

Jansen. Based on Unum’s representations regarding its difficulty in locating

Bradley Jansen, the Court extended the deadline for service and ordered Plaintiff

to serve Bradley Jansen by March 16, 2020 [Docket No. 10], but, as of today, no

proof of service has been filed. There has been no appearance by Bradley Jansen.

      Minor Defendant E.J. was appointed a Guardian Ad Litem in this matter –

A&G Business Services, LLC – on February19, 2020, and the Guardian Ad Litem

has filed a waiver of service. [Docket Nos. 23, 24] However, E.J. has yet not

made an appearance in this matter.

      On June 24, 2020, Plaintiff filed the current Motion for Default Judgment

against Defendant Matthew Lynn Jansen. [Docket No. 25] Plaintiff served notice

of the motion for default and accompanying documents by U.S. Mail to

Defendants Matthew Jansen and E.J. on June 24 and to Defendant Bradley Jansen

at three separate addresses on June 25. [Docket Nos. 30, 31]. Matthew Jansen

did not respond.



                                         3
       CASE 0:19-cv-02367-MJD-KMM Document 35 Filed 08/18/20 Page 4 of 5




III.    DISCUSSION

        Defendant Matthew Jansen has failed to answer or otherwise appear in

this matter, and the Clerk’s Office has entered default against it; thus, this matter

is ripe for default judgment. Fed. R. Civ. P. 55. The Court accepts the factual

allegations in the Complaint as true because “[a] default judgment entered by the

court binds the party facing the default as having admitted all of the well

pleaded allegations in the plaintiff’s complaint.” Angelo Iafrate Constr., LLC v.

Potashnick Constr., Inc., 370 F.3d 715, 722 (8th Cir. 2004) (citations omitted).

        Although claims against two of the three Defendants have not yet been

resolved, entry of default judgment against Matthew Jansen is justified in this

case at this time. E.J. and Bradley Jansen, on the one hand, and Matthew Jansen,

on the other hand, are “not codefendants facing lawsuit on a theory of joint

liability, where no one defendant may be liable unless all defendants are liable.”

McMillian/McMillian, Inc. v. Monticello Ins. Co., 116 F.3d 319, 321 (8th Cir. 1997).

Entry of default judgment against Matthew Jansen will not prejudice E.J. or

Bradley Jansen. See also, e.g., Reshare Commerce LLC v. Close to My Heart, Inc.,

No. CIV. 10-1936 ADM JJG, 2010 WL 5330871, at *1 (D. Minn. Dec. 21, 2010).

Therefore, Plaintiff’s motion is granted.



                                            4
    CASE 0:19-cv-02367-MJD-KMM Document 35 Filed 08/18/20 Page 5 of 5




     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1.    Plaintiff Unum Life Insurance’s Motion for Default Judgment
           against Matthew Lynn Jansen [Docket No. 25] is GRANTED.

     2.    Defendant Matthew Lynn Jansen has no right to or interest in
           the life insurance benefits payable pursuant to Unum Group
           Summary of Benefits Nos. 421073 and 421075 in the total
           amount of $188,000.

 LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 18, 2020              s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      5
